DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 6: Although the specification states “A source collimator 913 and a bowie filter 915 are provided proximate the X-ray source 912. […] The detector array 914 includes a plurality of detector elements that are arranged in rows and channels that together sense the projected X-rays that pass through a subject 917” [0116], the labels 915 and 917 are not found within the figure.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “912” has been used to designate both the X-ray source and the patient.  
FIG. 6 includes two labels 912. The examiner believes the label that is closer to the center of rotation 940 and the X-ray beam 974 is intended to correspond to the patient 917 and recommends updating the figure accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaz et al. US 2017/0086772 A1 “Vaz”.
Regarding claim 1, Vaz teaches “A method comprising:” (“A method for adaptive scan control, such as the method shown in FIG. 3 may include monitoring contrast levels during a scan and adjusting scan parameters responsive thereto. […] As an example, a method, such as the method depicted in FIGS. 4 and 5, includes interleaving CT angiography (CTA) and CT perfusion (CTP) scans into a single scan by switching scan protocols responsive to contrast levels measured during the scan” [0014]. Thus, FIGS. 3-5 describe a method of acquiring images and adjusting scan parameters in response to a contrast agent amount (i.e. contrast level).);
“acquiring image data of a region of interest in an imaged body by exposing the region of interest to multiple imaging exposures within one or more groups of imaging exposures with the imaging exposures in each of the groups separated in time by one or more temporal delays” (“At 310, method 300 includes determining a monitoring location. The monitoring location comprises a specific region of the patient wherein contrast level is monitored during the scan” [0037]; “At 320, method 300 includes beginning a scan with predetermined scan parameters. Scan parameters may include, but are not limited to, slice thickness, reconstruction interval, pitch, table speed, scan delay, and so on” [0039]; “Adjusting the scam parameters at 330 responsive to measured contrast levels enables the method to interleave multiple scan protocols into a single scan” [0044]; and “Meanwhile, at 330, method 300 includes adjusting scan parameters based at least on the contrast level. Scan parameters may include, but are not limited to, dose (i.e. tube current levels, tube peak kilovoltage), table position, scan region, temporal sampling rate or scan delay (i.e. time between successive acquisitions during the scan), and so on. Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds” [0042]. Therefore, the method acquires image data of a region of interest (i.e. monitoring location) in an imaged body by exposing the region of interest to multiple imaging exposures (i.e. before and after changing the scan parameters, also see FIG. 5).
Furthermore, Vaz discloses “FIG. 5 shows a set of graphs illustrating example operating conditions during a scan performed in accordance with the method 400” [0069]; “Between times T2 and T3, the angiography acquisition occurs while the measured contrast level is at peak contrast enhancement […] As a result, at time T3 the angiography acquisition ends and the perfusion acquisition begins. […] Furthermore, after time T3, the perfusion acquisition may include a different temporal sampling rate than the perfusion acquisition between times T1 and T2. As a non-limiting example, the temporal sampling rate may comprise 2 to 3 seconds between times T1 and T2, and the temporal sampling rate may comprise five or more seconds after time T3” [0072]. The times between T1 and T2 and after T3, for example, constitute one or more groups of imaging exposures. In this case, since the temporal sampling rate in the perfusion acquisition between T1 and T2 (i.e.2 to 3 seconds) and the perfusion acquisition after T3 (i.e. 5 or more seconds), the imaging exposures in each of the groups are separated in time by one or more temporal delays.).
Therefore, since the method 300 involves determining a monitoring location (see 310 of FIG. 3); performs scanning (i.e. imaging) in one or more imaging modes (i.e. angiography acquisition/perfusion acquisition, see [0044] and FIG. 5), adjusting scan parameters (i.e. such as the scan delay, see [0042]) and the temporal sampling rate is different in T3 (i.e. of FIG. 5 is different than the temporal sampling rate between times T1 and T2 (i.e. of FIG. 5), the method performs the step of acquiring image data of a region of interest in an imaged body by exposing the region of interest to multiple imaging exposures within one or more groups of imaging exposures with the imaging exposures in each of the groups separated in time by one or more temporal delays.);
“changing the one or more temporal delays in at least one of the groups of the imaging exposures based on one or more of a heart rate of a patient having the imaged body, an average or median of the one or more temporal delays, or a measured amount of a contrast agent in the imaged body” (“Meanwhile, at 330, method 300 includes adjusting scan parameters based at least on the contrast level. Scan parameters may include, but are not limited to, dose (i.e. tube current levels, tube peak kilovoltage), table position, scan region, temporal sampling rate or scan delay (i.e. time between successive acquisitions during the scan), and so on. Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds” [0042]. Furthermore, FIG. 5 shows “a plot 505 of measure[d] contrast level over time” [0069]. Thus, since the method involves adjusting scan parameters based on the measured contrast level (see FIG. 5) and the scan parameters include a scan delay, the method performs the step of changing the one or more temporal delays (i.e. scan delay) in at least one of the groups of the imaging exposures based one or more of a heart rate of a patient having the imaged body, an average or median of the one or more temporal delays, or a measured amount of a contrast agent in the imaged body.);
“forming one or more images of the region of interest using the image data” (“Proceeding to 340, method 300 includes reconstructing one or more diagnostic images based on data acquired during the scan. The one or more diagnostic images may be reconstructed using known reconstruction techniques, such as filtered backpropagation or iterative reconstruction” [0045]. Therefore, the method performs the step of forming one or more images of the region of interest using the image data.).
Regarding claim 3, Vaz teaches “further comprising: measuring the amount of contrast agent in the imaged body” (“At 325, method 300 includes monitoring a contrast level. Specifically, method 300 monitors the contrast level at the monitoring region selected at 310. […] The evaluated difference between the HU value and the baseline value at the monitoring region may be displayed to an operator as a contrast enhancement curve, which comprises a plot of the difference over time. Example contrast enhancement curves are described further herein with regard to FIGS. 5-6” [0040]. Therefore, the method performs the step of measuring the amount of contrast agent in the imaged body.); and
“terminating acquisition of the image data of the region of interest prior to acquiring a designated number of the imaging exposures based on the amount of contrast agent that is measured” (“Adjusting the scan parameters at 330 responsive to measured contrast levels enables the method to interleave multiple scan protocols into a single scan. For example, as described further herein with regard to FIG. 4, the method may switch from a CT perfusion scan to a CT angiography scan protocol at peak contrast enhancement, and then switch back to the CT perfusion scan protocol […] Thus, the method may switch between CTP and CTA protocols multiple times during a single scan, wherein the scan parameters for both the CTP and the CTA acquisitions may be adapted throughout” [0044]. In this case, in order to switch between CT perfusion scanning and CT angiography scanning (i.e. to acquire separate imaging exposures) in response to measured contrast levels, the method must terminate acquisition of the image data of the region of interest prior to acquiring a designated number of imaging exposures based on the amount of contrast agent that is measured. Furthermore, Vaz discloses “The scan ends at 335” [0045]. In this case, the ending of the scan at 335 is performed after the scan parameters and/or the scanning protocols are switched (i.e. prior to acquiring a designated number of the imaging exposures).).
Regarding claim 4, Vaz teaches “further comprising: acquiring one or more non-contrast images of the region of interest in the imaged body” (“Method 300 may begin at 305. At 305, method 300 may optionally include performing a non-contrast scan. The non-contrast scan may be taken to establish a baseline image for the area to be monitored before delivery of a contrast agent. The baseline image may then be used to align the patient and the region of interest within the imaging device” [0036] and  “At 405, method 400 includes performing a non-contrast scan of the target volume or region of interest (e.g. the head of the patient). Performing the non-contrast scan includes acquisition of projection data as well as the reconstruction of the acquired projection data into one or more images” [0049]. Therefore, since the methods 300 and 400 begin with steps 305 and 405, respectively, which perform non-contrast scanning, the method performs the step of acquiring one or more non-contrast images of the region of interest in the imaged body.);
“determining an entrance criterion based on the one or more non-contrast images, the entrance criterion dictating one or more conditions in which to begin acquiring the image data from the one or more groups of the imaging exposures” (“At 320, method 300 includes beginning a scan with predetermined scan parameters. Scan parameters may include, but are not limited to, slice thickness, reconstruction interval, pitch, table speed, scan delay, and so on. The scan parameters may be predetermined according to various methods. For example, an operator may manually set the scan parameters based on experience. As another example, a prediction model may automatically determine the scan parameters based on, for example, the anatomical part being imaged and patient-specific data” [0039]. In this case, a scan is conducted based on predetermined scan parameters which may be set or automatically determined by a prediction model. 
Furthermore, Vaz discloses that “A scan may begin with a pre-defined scan plan comprising a plurality of stages, wherein each stage corresponds to a particular dose, scan range, scan-to-scan time, maximum number of exposures, a transition time point, and criteria for advancing or delaying the transition time point” [0086]. Since the scan may begin with a pre-defined scan plan that has a stage that corresponds to the criteria for advancing or delaying the transition time point, this criteria in the pre-defined scan plan constitutes an entrance criterion. As shown in FIG. 3, the step 320 is performed after the non-contrast scan (i.e. step 305) has been performed, thus the entrance criterion can be based on the plurality of non-contrast images. In order for the method to proceed in step 320, the entrance criterion dictating one or more conditions in which to being acquiring the imaging data from the one or more groups of the imaging exposures must be determined based on the one or more non-contrast image and the entrance criterion must be met. 
Furthermore, regarding the entrance criterion dictating one or more conditions in which to begin acquiring a plurality of groups of contrast images of the region of interest in the imaged body, Vaz discloses “In some examples, transition time points (i.e. when to switch scan parameters) may be updated in real-time during a scan based on the monitored contrast levels and analysis of arterial and venous contrast uptake/washout curves. In this way, the scan protocol can be optimized for a particular patient” [0084]. As stated previously, the criteria for advancing or delaying the transition time point in the pre-defined scan plan constitute entrance criterion. The contrast imaging should only take place when there is a sufficient amount of contrast agent within the region of interest. 
Furthermore, Vaz discloses “The scan parameters may further be determined based on contrast administration, including but not limited to iodine concentration of the contrast agent, injection flow rate (e.g., amount of contrast delivered per unit time), injection duration (e.g., contrast volume), and so on” [0039] and “Adjusting such scan parameters responsive to the contrast level may comprise automatically adjusting one or more scan parameters responsive to contrast level thresholds” [0042] and “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058] and “At 440, method 400 includes performing an angiography scan. An angiography scan is performed at peak contrast enhancement, which is why method 400 performs the angiography scan responsive to the contrast level above the first threshold” [0059]. In this case, the first threshold, constitutes an entrance criterion that is responsive to the contrast level dictated by the scan parameters. Since the scan parameters are responsive to contrast levels and the method proceeds to step 440, in which an angiography scan is performed at peak contrast enhancement when the contrast level is above the first threshold, the first threshold represents the entrance criterion which dictates one or more conditions in which to begin acquiring the image data from the one or more groups of the imaging exposures (i.e. during the angiography scan, see FIG. 4, 440).);
“measuring the amount of contrast agent in one or more locations in the imaged body after acquiring the one or more non-contrast images of the region of interest in the imaged body” (“At 325, method 300 includes monitoring a contrast level. Specifically, method 300 monitors the contrast level at the monitoring region selected at 310. As an example, monitoring the contrast level comprises evaluating the difference, over time, between a HU value at the monitoring region and a baseline value at the monitoring region” [0040]. Furthermore as shown in FIG. 3, step 325 is performed after step 305 (i.e. the acquisition of non-contrast images in the non-contrast scan.). Therefore, the contrast agent is measured in one or more location in the image body after acquiring the one or more non-contrast images of the region of interest in the imaged body.); and
“determining that the one or more conditions of the entrance criterion are met based on the amount of the contrast agent that is measured in the imaged body” (As an example, monitoring the contrast level comprises evaluating the difference, over time, between an HU value at the monitoring region and a baseline value at the monitoring region” [0040] and “While method 400 performs the perfusion scan, the method also monitors contrast levels in real-time by processing the acquired projection data [0056]. Thus, the contrast levels (i.e. the amount of contrast agent) are measured in the imaged body. 
Furthermore, Vaz discloses in Fig. 4, “At 435, method 400 includes determining if the contrast level is below a first threshold [0057] and “If the contrast level is below the first threshold ("YES"), then method 400 may return to 425 and continue performing the perfusion scan. If the contrast level is above the first threshold ("NO"), then method 400 proceeds to 440” [0058]. Since the method can either proceed to step 440 or return to step 425 depending on the contrast level (i.e. the amount of contrast agent), the method involves determining that the one or more conditions of the entrance criterion (i.e. the first threshold) are met based on the amount of contrast agent that is measured in the imaged body.);
“wherein the image data is acquired responsive to determining that the one or more conditions of the entrance criterion are met” (“At 440, method 400 includes performing an angiography scan. An angiography scan is performed at peak contrast enhancement, which is why method 400 performs the angiography scan responsive to the contrast level above the first threshold” [0059]. Step 440 is performed “If the contrast level is above the first threshold” [0058] and “reconstructing an image of at least the monitoring location based on the angiography scan data” [0060]. Thus, the angiography scan is performed when the entrance criterion (i.e. the first threshold) is met. Additionally, since the scan is performed is response to the amount of contrast agent in the region of interest, the scan acquires image data responsive to determining that the one or more conditions of the entrance criterion are met.).
Regarding claim 5, Vaz teaches “wherein the entrance criterion includes a temporal delay following commencement or completion of a previous group of the imaging exposures of the imaged body before the one or more groups of the imaging exposures are acquired” (“Between times T2 and T3, the angiography acquisition occurs while the measured contrast level is at peak contrast enhancement […] As a result, at time T3 the angiography acquisition ends and the perfusion acquisition begins. […] Furthermore, after time T3, the perfusion acquisition may include a different temporal sampling rate than the perfusion acquisition between times T1 and T2. As a non-limiting example, the temporal sampling rate may comprise 2 to 3 seconds between times T1 and T2, and the temporal sampling rate may comprise five or more seconds after time T3” [0072]. The times between T1 and T2 and after T3, for example, constitute one or more groups of imaging exposures. In this case, since the temporal sampling rate in the perfusion acquisition between T1 and T2 (i.e.2 to 3 seconds) and the perfusion acquisition after T3 (i.e. 5 or more seconds), the entrance criterion must include a temporal delay (i.e. temporal sampling rate) following commencement of completion of a previous group of the imaging exposures of the imaged body before the one or more groups of the imaging exposures are acquired.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vaz et al. US 2017/0086772 A1 “Vaz” as applied to claims 1 and 3-5 above, and further in view of Star-Lack et al. US 2011/0058647 A1 “Star-Lack”.
Regarding claim 2, Vaz discloses all features of the invention as discussed with respect to claim 1, but does not teach “wherein changing the one or more temporal delays includes varying durations of the one or more temporal delays with respect to time such that one or more of the average or the median of the one of more temporal delays is a designated temporal delay”.
Star-Lack is within the same field of endeavor as the claimed invention because it relates to a computed tomography (“CT”) imaging technique [0004].
Star-Lack teaches “wherein changing the one or more temporal delays includes varying durations of the one or more temporal delays with respect to time such that one or more of the average or the median of the one of more temporal delays is a designated temporal delay” (“FIG. 7 is a flow chart illustrating a method 700 of performing real-time treatment adjustment, according to one embodiment of the disclosure. In one implementation, after the control system 116 of FIG. 1 calculates an average shift as shown in FIG. 5A and FIG. 5B and discussed above, drift data for tracking or repositioning based on the average shifts from two processing windows are also calculated […] If low frequency motion is indeed detected, the control system 116 is configured to use linear prediction methods to compensate for the temporal delay in step 704. The average temporal delay in seconds (                        
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                        
                    ) in the radial direction is given by the equation                         
                            
                                
                                    T
                                
                                
                                    r
                                
                            
                            =
                            N
                            ∆
                            t
                            /
                            2
                        
                    , where N is the number of projection radiographs processed, and                         
                            ∆
                            t
                        
                     is the sampling period of the projection radiographs” [0054]. Therefore, since real-time treatment adjustment is performed by the method of FIG. 7 and involves calculating an average temporal delay, the method performs the step of changing the one or more temporal delays including varying durations of the one or more temporal delays with respect to time such that one or more of the average or the median of the one or more temporal delays is a designated temporal delay.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Vaz to include the temporal delay being changed with respect to time such that one or more of the average or the median of the one or more temporal delays is a designated as the temporal delay as disclosed in Star-Lack in order to allow the user to make known adjustments to the real-time treatment of the patient with the CT system. Performing imaging with an average temporal delay is one of a finite number of techniques which can be used to acquire images with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to adjust the temporal delay used to acquire images. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jackson et al. US 2017/0209113 A1 “Jackson” is pertinent to the applicant’s disclosure because it relates to methods and system for adaptive scan control involving adjusting the scan rate of the first scan protocol based on a heart rate of the subject [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        



 /JOSEPH M SANTOS RODRIGUEZ/ Primary Examiner, Art Unit 3793